Title: To George Washington from Major General William Heath, 28 October 1778
From: Heath, William
To: Washington, George


          
            Dear General,
            Head Quarters Boston Octr 28, 1778.
          
          This day I was honor’d with yours of the 24 Instant. shall observe it’s injunctions in transmitting immediate intelligence to your Excellency, and to Major General Gates, should the Enemy appear in this quarter, and shall endeavor to ascertain, should a Fleet appear in the Bay, whether they have Troops with them.
          The People here are quite Secure, and but very few will believe that it is in the least probable that the Enemy have any intentions this way: the Council have thought that the addition of one thousand Men to the present Garrison, which is about the Same number, will be fully Sufficient, & apprehend that there is little or no danger. they are much confirmed in this, as they allege that your Excellency, who undoubtedly has the best intelligence, is of opinion that Boston cannot be the present object of the Enemy.
          Every Gentleman coming from the Army confirming this, it is impossible to rouse the People to any sense of danger.
          If I am not mistaken in my Conjectures, the French Fleet will very soon leave our Harbor. this will make a very material alteration in the System for the defence of this Place, and several Islands, which it was of importance should be occupied for a combination of defence, with the Fleet, without them will become altogether untenable.
          I have given orders for the Troops of the Convention to begin their march to the Southward on Wednesday next. The Brittish in three & the Germans in two Divisions. Expect to deliver them to the orders of Governor Trumbull at Enfield, to whom I have wrote on the Subject. If any detention should happen, I will do myself the honor to acquaint your Excellency further. But what is to become of their Baggage, of which they have a large quantity? if it is to be sent all the way by Land, the Expence will be incredible, would it not be much better for the heavy baggage to be Sent by Water from Hartford?
          the Troops appear to be much disappointed and Concern’d at being removed to so great a distance, and exceedingly blame those who are the cause of it, when it might as they Say, so easily have been prevented, and commonly conclude wth Saying they are here, neglected & disregarded by the Brittish Government. I have the honor to be, With great respect, Your Excellencys most obedt Servt
          
            W. Heath
          
        